 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER HEIM,                                       1:20-cv-00391-AWI-GSA (PC)

12                       Plaintiff,
                                                             ORDER DENYING MOTION FOR
13           v.                                              APPOINTMENT OF COUNSEL

14   JANE DOE, et al.,                                       (Document# 23)

15                       Defendants.
16

17           On May 6, 2021, plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff

20   pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section § 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   Aexceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.

                                                         1
 1          In the present case, the court does not find the required exceptional circumstances. At this

 2   early stage in the proceedings, the court cannot make a determination that plaintiff is likely to

 3   succeed on the merits. Plaintiff’s third amended complaint, filed ten days ago on May 3, 2021,

 4   awaits screening by the court. (Doc. 22.) Until the third amended complaint is screened and the

 5   court finds that plaintiff states cognizable claims, service of process shall not be initiated upon the

 6   defendants. Plaintiff’s failure-to-protect claim is not complex. Moreover, based on a review of

 7   the record in this case, the court finds that plaintiff can adequately articulate his claims. See id.

 8   Plaintiff argues that he cannot afford counsel and his resources are limited because he is

 9   incarcerated. While these conditions make litigation challenging, they do not amount to

10   exceptional circumstances under the law. Therefore, plaintiff’s motion shall be denied without

11   prejudice to renewal of the motion at a later stage of the proceedings.

12          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

13   DENIED, without prejudice.

14
     IT IS SO ORDERED.
15

16      Dated:     May 13, 2021                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
